Name: Council Regulation (EEC) No 1323/90 of 14 May 1990 instituting specific aid for sheep and goat farming in certain less-favoured areas of the Community
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  agricultural structures and production;  agricultural policy
 Date Published: nan

 Avis juridique important|31990R1323Council Regulation (EEC) No 1323/90 of 14 May 1990 instituting specific aid for sheep and goat farming in certain less-favoured areas of the Community Official Journal L 132 , 23/05/1990 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 32 P. 0188 Swedish special edition: Chapter 3 Volume 32 P. 0188 COUNCIL REGULATION (EEC) N ° 1323/90of 14 May 1990instituting specific aid for sheep and goat farming in certain less-favoured areas of the CommunityTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 8 of Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (4) provides formeasures to reduce the ewe premium in the sheepmeat and goatmeat sector where ewe numbers exceed a certain ceiling; whereas that reduction is likely to have unfavourable consequences in less-favoured areas within the meaning of Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (5), as last amended by Regulation (EEC) N ° 797/85 (6), where there are practically no alternatives to sheepmeat production; whereas, in accordance with the measures provided for by the Commission in its report on the future of rural society, provision should therefore be made for compensation in the form of flat-rate aid for those areas; whereas this Regulation should apply from the 1991 marketing year in view of the reduction in the foreseeable ewe premium for that marketing year, HAS ADOPTED THIS REGULATION: Article 11. In less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC, the unit amountsof premiums to producers of sheepmeat and goatmeat, calculated in accordance with Article 5 of Regulation (EEC) No 3013/89, shall be supplemented by specific aid in respect of rural society measures of a unit amount of: - ECU 4 per ewe for the producers referred to in Article 5 (2) and (4) of that Regulation, - ECU 2,8 per ewe for producers referred to in Article 5 (3) of that Regulation, - ECU 2,8 per she-goat for producers referred to in Article 5 (5) of that Regulation, - ECU 2,8 per female of the ovine species where the second subparagraph of Article 5 (8) of that Regulation is applied, - ECU 4 per ewe and ECU 3,2 per she-goat where Article 22 (6) of that Regulation is applied; in this event the aid shall be confined to those animals fulfilling the conditions laid down in that provision. 2. The specific aid provided for in paragraph 1 shall be granted under the same conditions as those laid down forthe grant of the premium to sheepmeat and goatmeat producers. Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1991 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1990. For the CouncilThe PresidentD. J. O'MALLEY(1) OJ N ° C 49, 28. 2. 1990, p. 60. (2) OJ N ° C 96, 17. 4. 1990. (3) OJ N ° C 112, 7. 5. 1990, p. 34. (4) OJ N ° L 289, 7. 10. 1989, p. 1. (5) OJ N ° L 128, 19. 5. 1975, p. 1. (6) OJ N ° L 93, 30. 3. 1985, p. 1.